Citation Nr: 1039411	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a self-
inflicted abdominal gunshot wound secondary to service-connected 
dysthymic disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Board remanded the case to the RO for 
additional development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board also remanded for further development the claim of 
clear and unmistakable error in a rating decision in March 1978 
by the RO, denying service connection for a psychiatric disorder.  
In March 2010, the RO issued a statement of the case, but the 
Veteran did not perfect the appeal with the timely filing of a 
substantive appeal.  Therefore, the Board does not have appellate 
jurisdiction of the claim.  


FINDING OF FACT

The residuals of a self-inflicted abdominal gunshot wound are not 
causally related to the service-connected dysthymic disorder.  

CONCLUSION OF LAW

Residuals of a self-inflicted gunshot abdominal wound are not due 
to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided post-adjudication VCAA notice by letters, dated 
in December 2008 and in August 2009.  The VCAA notice included 
the type of evidence needed to substantiate the claim of service 
connection including secondary service connection, namely, 
evidence of current disability and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during active service.  



Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency such as private medical records, or 
with his authorization VA would obtain any non-Federal records on 
her behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of a claim for service connection).

To the extent that the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated as evidenced by 
the supplemental statement of the case dated in June 2010.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing 
error cured by VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) 
and (c).  The RO has obtained the service treatment records and 
VA records, as well as records from Baptist Memorial Hospital, 
identified by the Veteran.  The Veteran has not identified any 
additionally available evidence for consideration in her appeal.





Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in January 2009 and in June 2010.

As there is no indication of the existence of additional evidence 
to substantiate the claim, no further assistance to the Veteran 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected disorder 
and where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a).

Facts

The Veteran served on active duty from November 1972 to September 
1973.  

The service treatment records show that on enlistment physical 
examination in November 1972 the psychiatric evaluation was 
normal.  On an accompanying Report of Medical History, she denied 
depression, excessive worry, nervous trouble of any sort, and 
attempted suicide.  

In June 1973, in a Report of Medical History, the Veteran denied 
depression, excessive worry, and nervous trouble of any sort.  
She did indicate that she had attempted suicide three times, 
although there is no documentation in the service records to 
substantiate this claim.  On separation physical examination in 
August 1973, the psychiatric evaluation was normal, although it 
was recommended that she undergo further psychiatric evaluation.  
Later in August 1973, the Veteran was seen at the emergency room 
for tonsillitis.   It was noted that she was a poor historian, 
and it was also noted that she had seen a psychiatrist many times 
in the past, although there is no documentation to substantiate 
this in the file.  In September 1973, the Veteran indicated that 
there had been no change in her medical condition.  

After service, records from Baptist Memorial Hospital show that 
in October 1974 the Veteran attempted suicide with a self-
inflicted gunshot to the abdomen, sustaining injury to the 
abdominal aorta, transverse colon, and small bowel mesentery.  In 
a psychiatric consultation, the Veteran reported that at the time 
of the suicide attempt she was extremely tired and under the 
influence of alcohol.  It was commented that she was not too 
clear about the reason for her suicide attempt.  According to the 
Veteran, on the night of the attempt she had gone drinking with a 
friend and upon arriving home a feeling of depression and 
loneliness overtook her.  She felt that alcohol was the primary 
reason for her suicide attempt, and according to her, when she 
drank she went completely out of her mind and did not know what 
to do.  The examiner elicited "free floating anxiety," but did 
not elicit any overtly psychotic material.  It was noted that 
this was the second suicidal attempt of the Veteran, with the 
first occurring approximately three years previously when she had 
taken an overdose of tranquilizers and was seen in the emergency 
room at Baptist Memorial Hospital and then released without 
psychiatric care.  The Veteran recalled taking medication for her 
nerves prescribed by her family physician in the past.  The 
diagnostic impression was psychotic depression.  






VA records show that the Veteran was hospitalized for 22 days 
from October to November 1977 for observation and treatment of an 
adjustment reaction to her mother's death.  It was noted that 
since the loss of her mother, she considered suicide twice.  It 
was also reported that she had a history of two suicide attempts 
- one at age 14 by overdose and one at age 20 by a self-inflicted 
gunshot.  In January 1978, the Veteran was hospitalized for 4 
days with suicidal ideation for the past two weeks in an effort 
to cope with her grief reaction and renewed depression over her 
mother's death.  On admission, it was noted that she had 
reportedly bought herself a gun and intended to kill herself.  An 
alcohol screen was conducted, which showed her alcohol level at 
0.8 mg/dl.  Knowing the Veteran had a drinking problem, the 
social worker tried to ascertain how aware the Veteran was of her 
problem, but the Veteran did not see herself as an alcoholic.  In 
July 2001, the Veteran was hospitalized for a few days with a 
history of dysthymic disorder.  She was admitted complaining of 
depression, and it was noted that on the previous day she had 
attempted suicide by pulling her motorcycle in front of a 
speeding car (some inpatient notes indicate that she also 
contemplated killing herself with her gun or overdosing on 
pills).  It was noted that she had been fired from her job two 
months previously and had been abusing some of the narcotics that 
she had been taking for several years.  Inpatient notes also 
indicate that she had a history of chronic depression since 
childhood, related to physical abuse by her father.  Her past 
history was significant for a self-inflicted gunshot wound to the 
abdomen at age 14 [sic] related to her father's abuse (subsequent 
VA outpatient records repeat the history of a self-inflicted 
gunshot wound to the abdomen at age 14).  The diagnosis was 
dysthymic disorder.

In July 2003, the Veteran filed a claim of service connection for 
psychotic depression and a gunshot wound to the abdomen.  It was 
claimed that service treatment records documented three suicide 
attempts and that VA records show that the Veteran had a 
psychotic breakdown in relation to a fourth suicide attempt in 
October 1974 with a self-inflicted gunshot wound to the abdomen. 

On VA examination in July 2003, the Veteran stated that she had a 
bad time after her discharge from service (she felt she was 
discharged unfairly) and eventually shot herself in the abdomen 
in October 1974.  

In a rating decision in January 2004, the RO denied service 
connection for residuals of the self-inflicted gunshot.  In a 
rating decision in March 2004, the RO granted service connection 
for dysthymic disorder.

On VA examination in January 2009, the examiner was unable, 
without resort to mere speculation, to resolve the question of 
whether the self-inflicted gunshot wound in October 1974 was the 
result of the Veteran's dysthymic disorder.  The VA examiner 
noted that the service records did not contain any psychiatric 
treatment notes.  The VA examiner also stated the Veteran claimed 
that her records were inaccurate, citing the notations that she 
shot herself in the abdomen at age 14 due to her father's sexual 
abuse (the Veteran advised that the only gunshot wound to the 
abdomen was about 14 months after service).  The VA examiner 
noted that there was no evidence in the psychiatric evaluation 
after the Veteran shot herself of symptoms of dysthymia and that 
the evaluation did indicate impulsive and chaotic behavior with a 
previous suicide attempt prior to entering service.    

On VA psychiatric examination in January 2010, the Veteran 
indicated that she was still deeply depressed.  She related a 
history of suicidal ideation and suicide attempts, including the 
self-inflicted gunshot and overdosing three times.  The VA 
examiner noted that the Veteran was not a reliable historian and 
that her partner of 30 years, who had accompanied her to the 
examination, provided much of the information.  

In June 2010, the Veteran underwent a VA psychiatric examination 
to determine whether the self-inflicted gunshot was due to or the 
result of the dysthymic disorder.  After review of the claims 
file, including pertinent private and VA medical records, and 
after examination of the Veteran, the VA physician expressed the 
opinion that the gunshot wound was not caused by or a result of 
the dysthymic disorder.  



The VA physician noted that the Veteran's insistence that she 
shot herself in 1974 due to depression and stress which started 
in the military.   The VA physician reported that there was no 
evidence in the file to substantiate the allegation.  The VA 
physician also noted that alcohol was the reason for her suicide 
attempt and that the Veteran also admitted to trying to hurt 
herself before she entered service. Acknowledging that the 
circumstances of the suicide attempt in 1974 were unclear, the VA 
physician reported that there were other causes for the attempt 
other than dysthymia, such as a history of childhood abuse with 
behavioral patterns of self-harm stemming from childhood and not 
the military.  

Analysis

The Veteran does not argue and the record does not show that the 
Veteran's self-inflicted gunshot occurred while she was on active 
duty. 

The Veteran maintains that her self-inflicted gunshot was related 
to her service-connected psychiatric disorder.  

After applying the law to the facts of the case as discussed 
above, the Board finds that there is no competent evidence that 
the gunshot wound and its residuals are causally related to the 
service-connected dysthymic disorder, as claimed by the Veteran.  
38 C.F.R. § 3.310.  Rather, the competent evidence of record 
opposes the claim as the VA physician in June 2010 expressed the 
opinion that the self-inflicted gunshot was not caused by or a 
result of the dysthymic disorder.  The VA physician's opinion is 
more definitive than the previous opinion of the VA examiner in 
January 2009, who was unable to resolve the question of the cause 
of suicide attempt without speculation.  







As the VA physician found no causal association between the 
self-inflicted gunshot and the service-connected dysthymic 
disorder, and as there is no other competent evidence that is 
probative of whether the self-inflicted gunshot was due to the 
service-connected dysthymic disorder, the Board concludes that 
there is no factual basis to establish secondary service 
connection under 
38 C.F.R. § 3.310.

As for the Veteran's assertions that her service-connected 
psychiatric disorder led to her suicide attempt, under certain 
circumstances, a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)). 

In this case, the cause of the Veteran's suicide attempt cannot 
be determined by the Veteran's own personal observation, that is, 
an inference based on what she perceived through the use of her 
senses, without having specialized education, training, or 
experience.  38 C.F.R. § 3.159 (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience);  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (a witness must have personal knowledge in order 
to be competent to testify to a matter; personal knowledge is 
that which comes to the witness through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of her suicide attempt.  As the 
Veteran's lay opinion on causation is not competent evidence, the 
Board rejects the Veteran's statements as competent evidence to 
establish a causal relationship between the self-inflicted 
gunshot and the service-connected dysthymic disorder.  

Rather the uncontroverted competent evidence of record, the 
diagnosis and opinion of the VA physician, opposes rather than 
supports the claim.






As the preponderance of the competent evidence is against the 
claim, 
the benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b)


ORDER

Service connection for residuals of a self-inflicted abdominal 
gunshot wound secondary to service-connected dysthymic disorder 
is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


